It appears that defendant Theodore L. French is the owner of an undivided 25.13 per cent interest in the first parcel of real property described in the fourteenth finding of fact, subject to an inchoate right of dower of his wife therein, Goldia French; and said Theodore L. French is the owner of an undivided 25.13 per cent interest in the equipment and live stock which was on said farm and transferred at the time of the transfer of the farm, together with a similar undivided interest in the offspring of such live stock, and of any remaining property thereon, the product of said farm.
We are unable to discover any reason why his said interests should be sold.
The judgment, therefore, should be modified so as to provide simply for the sale of the remaining 74.87 per cent interest of Homer J. French in said property and the application of the proceeds thereof as in said judgment provided, and as so modified said judgment should be affirmed, with costs to the appellant Theodore L. French.
HISCOCK, Ch. J., HOGAN, CARDOZO, POUND, McLAUGHLIN, CRANE and ANDREWS, JJ., concur.
Judgment accordingly.